DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: “last significant bit” should be changed to ---least significant bit---.  
Appropriate correction is required.

Claim Objections
Claims 1, 21, 23 are objected to because of the following informalities:  “last significant bit” should be changed to ---least significant bit---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Far et al (US 10283037 B1) in view of Jang (US 2004/0179003 A1) and Pappas et al (US 2019/0027094 A1).
As claim 1: Far discloses an arrangement for operating optoelectronic semiconductor chips (Figs. 4-6, “an arrangement 400” for operating “optoelectronic semiconductor chips 501/601”; cols. 9-11), comprising
- a first semiconductor chip having a first and a second electrode and configured to emit electromagnetic radiation during operation (Fig. 5-6, “a first semiconductor chip 501/601” having a first and a second electrode and configured to emit electromagnetic radiation during operation; cols. 9-11), 
- a control unit which comprises a memory and a shift register (Figs. 4-6, a control unit which comprises “a memory 530/630” and “a shift register 532-534/632-634”; cols. 9-11, wherein a counter and a comparator represents a shift register), 
- a first LED voltage input coupled to the first electrode of the first semiconductor chip (Fig. 5, “a first LED voltage input Vdd” coupled to the first electrode of the first semiconductor chip 501), 
- an LED data input coupled to a data input of the memory and via which a data parameter can be provided which is representative of a current for operating the first semiconductor chip (Fig. 5, “an LED data input DATA” coupled to a data input of the memory 530 and via which a data parameter can be provided which is representative of a current for operating the first semiconductor chip; cols. 9-11), and 
- a cycle input, which is coupled to an input of the memory and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement (Fig. 5, “a cycle input DATA CLOCK”, which is coupled to an input of the memory 530 and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement; cols. 9-11, wherein a DATA CLOCK ROUTING provides a reference cycle signal), 
wherein the memory which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal (Figs. 4-6, the memory 530/630 which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal DATA CLOCK; cols. 9-11), 
wherein the shift register comprises a clock input via which a PWM clock signal can be provided, a data input which is coupled to an output of the memory, and a data output (Figs. 4-6, the shift register 532-534/632-634 comprises a clock input via which a PWM clock signal can be provided, a data input which is coupled to an output of the memory 530/630 and a data output; cols. 9-11), 
wherein the shift register is configured to receive an initial shift value in each case depending on the memory value, to shift the respective shift value bit by bit depending on the PWM clock signal and to output it as a control value via the data output (Figs. 4-7, the shift register 532-534 is configured to receive an initial shift value in each case depending on the memory value 530/630, to shift the respective shift value bit by bit depending on the PWM clock signal and to output it as a control value via the data output; cols. 9-12), 
wherein the control unit is configured to adjust the current for operating the first semiconductor chip by providing the control value via the data output (Figs. 4-7, the control unit is configured to adjust the current for operating the first semiconductor chip by providing the control value via the data output; cols. 9-12),
wherein the control unit comprises a PWM clock generator having a clock input via which a reference clock signal can be provided, wherein the PWM clock generator is coupled to the clock input of the respective shift register and configured to generate the PWM clock signal depending on the reference clock signal (Figs. 4-6, “a PWM clock generator 406” having a clock input via which a reference clock signal can be provided, wherein the PWM clock generator is coupled to the clock input of the respective shift register 532-534/632-634 and configured to generate the PWM clock signal depending on the reference clock signal; cols. 9-11, wherein a non-linear clock generator provides a reference clock signal to the clock input of the PWM clock generator). 
wherein the PWM clock generator comprises a divided digital frequency (Figs. 4, 7 show the PWM clock generator comprises a divided digital frequency; col. 9, lines 55-60, col. 17, lines 14-44),
wherein the PWM clock signal has pulse with that double cyclically (Fig. 7, the PWM clock signal has pulse with that double cyclically, wherein a shorted pulse R1, R2 and a longest pulse gb1, gb2; col. 17, lines 14-44).
Far does not expressly disclose the PWM clock generator comprises a digital frequency divider. However, Jang teaches a PWM clock generator comprises a digital frequency divider (Fig. 4, a PWM clock generator comprises “a digital frequency divider 655”, wherein an oscillator, a controller, a switch circuit, a transformer and a frequency divider form the PWM clock generator; ¶0052, 0057). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Far to implement a digital frequency divider into the PWM clock generator, the result of the implementation is predictable that the PWM clock generator outputs the frequency-divided signal as taught by Jang. The motivation would have been in order to provide divided frequency signal to the display panel. 
 Far and Jang do not expressly disclose a shortest pulse stands for a last significant bit and a longest pulse stands for a most significant bit. Pappas teaches a PWM comprises a shortest pulse stands for a last significant bit and a longest pulse stands for a most significant bit (Fig. 1, teaches a PWM comprises a shortest pulse stands for a last significant bit and a longest pulse stands for a most significant bit; ¶0071-0072). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Far to set a last significant bit for a shortest pulse and a most significant bit for a longest pulse as taught by Pappas. The motivation would have been in order to provide redundancy for displays comprising discrete light emitting devices which have a high but not perfect degree of reliability (Pappas: ¶0020).
As to claim 10: Far discloses the control unit comprises a reference clock generator for generating the reference clock signal, which is coupled to the clock input of the PWM clock generator (Figs. 4-6, the control unit comprises “a reference clock generator 418” for generating the reference clock signal, which is coupled to the clock input of the PWM clock generator 406; cols. 9-11). 
As to claim 21: Far discloses an arrangement for operating optoelectronic semiconductor chips (Figs. 4-6, “an arrangement 400” for operating optoelectronic semiconductor chips 501/601; cols. 9-11), comprising 
- a first semiconductor chip having a first and a second electrode and configured to emit electromagnetic radiation during operation (Figs. 5-6, “a first semiconductor chip 501/601” having a first and a second electrode and configured to emit electromagnetic radiation during operation; cols. 9-11), 
- a control unit which comprises a memory and a shift register (Figs. 4-6, a control unit which comprises “a memory 503/603” and “a shift register 532-534/632-634”; cols. 9-11), 
- a first LED voltage input coupled to the first electrode of the first semiconductor chip (Figs. 5-6, “a first LED voltage input Vdd” coupled to the first electrode of the first semiconductor chip; cols. 9-11), 
- an LED data input coupled to a data input of the memory and via which a data parameter can be provided which is representative of a current for operating the first semiconductor chip (Figs. 4-6, “an LED data input DATA” coupled to a data input of the memory 530/630” and via which “a data parameter DATA” can be provided which is representative of a current for operating the first semiconductor chip 501/601”; cols. 9-11), and 
- a cycle input, which is coupled to an input of the memory and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement (Figs. 4-6, “a cycle input DATA CLOCK”, which is coupled to an input of the memory 530/630 and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement; cols. 9-11, wherein a DATA CLOCK ROUTING provides a reference cycle signal), 
wherein the memory which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal (Figs. 4-7, the memory which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal; cols. 7-12), 
wherein the shift register comprises a clock input via which a PWM clock signal can be provided, a data input which is coupled to an output of the memory, and a data output (Figs. 4-6, the shift register 532-534/632/634 comprises a clock input via which a PWM clock signal can be provided, a data input which is coupled to an output of the memory 530/630, and a data output; cols. 9-11, wherein a PWM CLOCK ROUTING provides a PWM clock signal to the clock input of the shift register), 
wherein the shift register is configured to receive an initial shift value in each case depending on the memory value, to shift the respective shift value bit by bit depending on the PWM clock signal and to output it as a control value via the data output (Figs. 4-7 show the shift register 532-534/632-634 is configured to receive an initial shift value in each case depending on the memory value 530/630, to shift the respective shift value bit by bit depending on the PWM clock signal and to output it as a control value via the data output; cols. 9-12), 
wherein the control unit is configured to adjust the current for operating the first semiconductor chip by providing the control value via the data output (Figs. 4-7, the control unit is configured to adjust the current for operating the first semiconductor chip by providing the control value via the data output; cols. 9-12), 
wherein the control unit comprises a PWM clock generator having a clock input via which a reference clock signal can be provided, wherein the PWM clock generator is coupled to the clock input of the respective shift register and configured to generate the PWM clock signal depending on the reference clock signal (Figs. 4-7, the control unit comprises “a PWM clock generator 406” having a clock input via which a reference clock signal can be provided, wherein the PWM clock generator is coupled to the clock input of the respective shift register 532-534/632-634 and configured to generate the PWM clock signal depending on the reference clock signal; cols. 9-12, wherein a non-linear clock generator provides a reference clock signal to the input of the PWM clock generator), 
wherein the PWM clock generator comprises a divided digital frequency (Figs. 4, 7 show the PWM clock generator comprises a divided digital frequency; col. 9, lines 55-60, col. 17, lines 14-44),
wherein the PWM clock signal has pulse with that double cyclically (Fig. 7, the PWM clock signal has pulse with that double cyclically, wherein a shorted pulse R1, R2 and a longest pulse gb1, gb2; col. 17, lines 14-44),
wherein the first semiconductor chip is configured to emit red light (Figs. 4-7, the first semiconductor chip is configured to emit red light; cols. 9-12), wherein the arrangement further comprises: 
- a second semiconductor chip having a first and second electrode and configured to emit green light during operation (Figs. 4-7, a second semiconductor chip having a first and second electrode and configured to emit green light during operation; cols. 7-12), and 
- a third semiconductor chip having a first and second electrode and adapted to emit blue light during operation (Figs. 4-7, a third semiconductor chip having a first and second electrode and adapted to emit blue light during operation; cols. 9-12), 
wherein the data parameter is representative of a current for operating the respective semiconductor chip (Figs. 4-7, the data parameter is representative of a current for operating the respective semiconductor chip; cols.9-12), and 
wherein the control unit is configured to adjust the current for operating the respective semiconductor chip depending on the memory value (Figs. 4-7, the control unit is configured to adjust the current for operating the respective semiconductor chip 601 depending on the memory value; cols. 9-12).
Far does not expressly disclose the PWM clock generator comprises a digital frequency divider. However, Jang teaches a PWM clock generator comprises a digital frequency divider (Fig. 4, a PWM clock generator comprises “a digital frequency divider 655”, wherein an oscillator, a controller, a switch circuit, a transformer and a frequency divider form the PWM clock generator; ¶0052, 0057). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Far to implement a digital frequency divider into the PWM clock generator, the result of the implementation is predictable that the PWM clock generator outputs the frequency-divided signal as taught by Jang. The motivation would have been in order to provide divided frequency signal to the display panel. 
 Far and Jang do not expressly disclose a shortest pulse stands for a last significant bit and a longest pulse stands for a most significant bit. Pappas teaches a PWM comprises a shortest pulse stands for a last significant bit and a longest pulse stands for a most significant bit (Fig. 1, teaches a PWM comprises a shortest pulse stands for a last significant bit and a longest pulse stands for a most significant bit; ¶0071-0072). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Far and Jang to set a last significant bit for a shortest pulse and a most significant bit for a longest pulse as taught by Pappas. The motivation would have been in order to provide redundancy for displays comprising discrete light emitting devices which have a high but not perfect degree of reliability (Pappas: ¶0020).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Far et al (US 10283037 B1) in view of Pappas et al (US 2019/0027094 A1).
As to claim 23: Far discloses an arrangement for operating optoelectronic semiconductor chips (Figs. 4-6, “an arrangement 400” for operating “optoelectronic semiconductor chips 601”; cols. 9-11), comprising 
- a first semiconductor chip having a first and a second electrode and configured to emit electromagnetic radiation during operation (Figs. 5-6, “a first semiconductor chip 501/601” having a first and a second electrode and configured to emit electromagnetic radiation during operation; cols. 9-11), 
7Application No. 16/648,812Docket No. 6519-0002OSR- a control unit which comprises a memory and a shift register (Figs. 4-6, a control unit which comprises “a memory 530/630”and “a shift register 532-534/632-634; cols. 9-11), 
- a first LED voltage input coupled to the first electrode of the first semiconductor chip (Figs. 5-6, “a first LED voltage input Vdd” coupled to the first electrode of the first semiconductor chip 501/601; cols. 9-11), 
- an LED data input coupled to a data input of the memory and via which a data parameter can be provided which is representative of a current for operating the first semiconductor chip (Figs. 4-6, “an LED data input DATA” coupled to a data input of the memory 530/630 and via which a data parameter can be provided which is representative of a current for operating the first semiconductor chip; cols. 9-11), and 
- a cycle input, which is coupled to an input of the memory and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement (Figs. 4-6, “a cycle input DATA CLOCK”, which is coupled to an input of the memory 530/630 and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement; cols. 9-11, wherein “a DATA CLOCK ROUTING” provides a reference cycle signal to the input of the memory), 
wherein the memory which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal (Figs. 4-7, the memory 530/630 which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal; cols. 9-12), 
wherein the shift register comprises a clock input via which a PWM clock signal can be provided, a data input which is coupled to an output of the memory, and a data output (Figs. 4-6, the shift register comprises a clock input via which a PWM clock signal can be provided, a data input which is coupled to an output of the memory 530/630, and a data output; cols. 9-11, wherein a PWM CLOCK ROUTING provides a PWM clock signal to the input of the shift register), 
wherein the PWM clock signal has pulse with that double cyclically (Fig. 7, the PWM clock signal has pulse with that double cyclically, wherein a shorted pulse R1, R2 and a longest pulse gb1, gb2; col. 17, lines 14-44),
wherein the shift register is configured to receive an initial shift value in each case depending on the memory value, to shift the respective shift value bit by bit depending on the PWM clock signal and to output it as a control value via the data output (Figs. 4-7, the shift register is configured to receive an initial shift value in each case depending on the memory value 530/630, to shift the respective shift value bit by bit depending on the PWM clock signal and to output it as a control value via the data output; cols. 9-12), and 
wherein the control unit is configured to adjust the current for operating the first semiconductor chip by providing the control value via the data output (Figs. 4-6, the control unit is configured to adjust the current for operating the first semiconductor chip 601 by providing the control value via the data output; cols. 9-11).
Far does not expressly disclose a shortest pulse stands for a last significant bit and a longest pulse stands for a most significant bit. Pappas teaches a PWM comprises a shortest pulse stands for a last significant bit and a longest pulse stands for a most significant bit (Fig. 1, teaches a PWM comprises a shortest pulse stands for a last significant bit and a longest pulse stands for a most significant bit; ¶0071-0072). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Far to set a last significant bit for a shortest pulse and a most significant bit for a longest pulse as taught by Pappas. The motivation would have been in order to provide redundancy for displays comprising discrete light emitting devices which have a high but not perfect degree of reliability (Pappas: ¶0020).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Far et al (US 10283037 B1) in view of Jang (US 2004/0179003 A1) and Pappas et al (US 2019/0027094 A1), as applied to claim 1 above, and further in view of KANG (US 2017/0256209 A1).
As to claim 8: Far discloses a switch per semiconductor chip, which is coupled to the data output of the respective shift register, and a first current source connected in series to the first semiconductor chip and to the switch, wherein the control unit is configured to set the switch into a first or second switching state depending on the control value (Figs. 5-6 show a switch per semiconductor chip 501/601, which is coupled to the data output of the respective shift register 534/634, and “a first current source 536” connected in series to the first semiconductor chip 501/601 and to the switch, wherein the control unit is configured to set the switch into a first or second switching state depending on the control value; cols. 9-11), wherein 
- the switch is configured, depending on the respective switching state, to couple or decouple the respective the semiconductor chips to or from an IC voltage input and thus to adjust the current for operating the respective semiconductor chip (Figs. 5-6 show the switch is configured, depending on the respective switching state, to couple or decouple the respective the semiconductor chips 601 to or from “an IC voltage input Vdd” and thus to adjust the current for operating the respective semiconductor chip 601; cols. 9-11).
Far, Jang and Pappas do not expressly disclose the switch is coupled to the second electrode of the semiconductor chips, such that the switch is configured, depending on the respective switching state, to couple or decouple the respective second electrode of the semiconductor chips. However, Kang teaches an arrangement for operating optoelectronic semiconductor chips comprises a switch (Fig. 6, “an arrangement 500” for operating “optoelectronic semiconductor chips 520” comprises “a switch 510”; ¶0078-0088), wherein the switch is coupled to the second electrode of the semiconductor chips, such that the switch is configured, depending on the respective switching state, to couple or decouple the respective second electrode of the semiconductor chips (Figs. 5-6, the switch 510 is coupled to “a second electrode of the semiconductor chips 520”, such that the switch 510 is configured, depending on the respective switching state, to couple or decouple the respective second electrode of the semiconductor chips 520; ¶0078-0088). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Far, Jang, and Pappas to rearrange the switch to couple with the second electrode of the semiconductor chips, such that the switch is coupled to the second electrode of the semiconductor chips, such that the switch is configured, depending on the respective switching state, to couple or decouple the respective second electrode of the semiconductor chips to or from an IC voltage input and thus to adjust the current for operating the respective semiconductor chip as taught by Kang. The motivation would have been in order to be configured to turn on the plurality of LEDs and then to adjust respective turn-off time periods of the plurality of LEDs to adjust brightness of the plurality of LEDs (Kang: Abstract).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Far et al (US 10283037 B1), in view of Jang (US 2004/0179003 A1) and Pappas et al (US 2019/0027094 A1), as applied to claim 1 above, and further in view of TU et al (CN 106255273 A).
As to claim 11: Far, Jang, and Pappas do not expressly disclose the shift register is configured as a circular shift register. However, Tu teaches an arrangement for operating optoelectronic semiconductor chips includes a circular shift register for controlling a switch, wherein the switch is coupled to a second electrode of a semiconductor chips to couple or decouple the respective second electrode of the semiconductor chips (Figs. 1-2, an arrangement for operating “optoelectronic semiconductor chips LED” includes a circular shift register for controlling “a switch M”, wherein the switch is coupled to “a second electrode of a semiconductor chips LED to couple or decouple the respective second electrode of the semiconductor chips; ¶0009-0022). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Far, Jang, and Pappas to substitute a circular shift register for replacing the shift register, such that the shift register is configured as a circular shift register as taught by Tu. The motivation would have been in order to control LED light (Tu: ¶0024).

Response to Arguments
Applicant’s arguments filed on August 10, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693